Citation Nr: 1704335	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tri-compartmental osteoarthritis of the bilateral knees. 

2.  Entitlement to an initial rating in excess of 40 percent for detrusor instability, interstitial cystitis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2014, the Board remanded this matter for the scheduling of a hearing before the Board.  However, the Veteran had withdrawn his request in September 2011 and reiterated his intent not to appear for a hearing in August 2014.

In July 2015, the Board remanded the claims for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 

The Veteran was denied entitlement to TDIU in November 2015.  Although a Notice of Disagreement has not been submitted, the issue of entitlement to TDIU was raised in the October 2016 Appellate Brief and the Veteran contends that he cannot work due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's claims have been in adjudicative status for a number of years and has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran was afforded VA examinations in connection with his service-connected bilateral knee disabilities in November 2009 and December 2015.  The VA examination reports do not include sufficient information regarding range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing situations, warranting a new examination on remand.  38 C.F.R. §4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).

With respect to the claim of entitlement to a higher rating for detrusor instability, interstitial cystitis, evidence suggests that the Veteran's condition may have worsened since his last VA examination in November 2015.  The November 2015 examination report indicates that the Veteran's voiding dysfunction does not cause leakage and that the voiding dysfunction does not require the use of an appliance.  However, more recently in a May 2016 statement, the Veteran reported that he uses prescribed absorbent materials every day, and provided a prescription number.  Although the Veteran reported leakage in the past, he specifically stated he was not given absorbent materials.  See November 2010 statement.  This suggests a worsening of the Veteran's condition since the November 2015 VA examination given that he is now prescribed absorbent materials.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his detrusor instability, interstitial cystitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must also be remanded.

Moreover, the May 2016 statement provides the indication that there are additional VA treatment records that have not been obtained, since the claims file does not contain records regarding a prescription for absorbent materials.  Thus, the AOJ should secure these records upon remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Finally, as the issues of entitlement to higher ratings and entitlement to a TDIU are inextricably intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since December 2015. 

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records. 

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing of all affected joints must be performed where possible, to include both knees.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state any additional impairment for each joint during flare ups or after repetition, as well as any occupational impact caused by the knee disasbilities. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected detrusor instability, interstitial cystitis.  The claims file should be made available to and reviewed by the examiner. 

The examiner is specifically asked to review the Veteran's May 2016 statement and discuss the number of times per day that any absorbent materials must be changed.  The examiner should also discuss any occupational impact attributable to the disability.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Then, readjudicate the issues on appeal, including entitlement to a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

